DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-22 are pending and rejected.
Claim Objections
Claim 18 is objected to because of the following informality:
Regarding Claim 18, Claim 18 recites the limitations “an elongated body preformed from a resilient material and configured to be attached to an endoscope shaft, the elongated body, the elongated body having a length [emphasis added]” on Lines 3-5. This appears to be a drafting error. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 & 18, Claims 1 & 18 recite the limitation “an outer profile of the endoscope shaft along its length [emphasis added]” on Line 5 & Line 7, respectively. It is unclear whether “its length” refers to the length of the elongated body, previously recited on Line 3 & Line 5, respectively, or a length of the endoscope shaft. For the purpose of examination, “its length” is being interpreted as “the length of the elongated body”.
Regarding Claims 1 & 18, Claims 1 & 18 recite the limitation “a heating element disposed on the surface of the elongated body [emphasis added]” on Line 8 & Line 10, respectively. It is unclear whether “the surface” is the “interior surface” previously recited on Line 4 & Line 5, respectively, or a separate, different, surface. For the purpose of examination, “a heating element disposed on the surface of the elongated body” is being interpreted as “a heating element disposed on a second surface of the elongated body”.
Regarding Claims 2-17 & 19-22, Claims 2-17 & 19-22 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 & 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen et al. (hereinafter "Larsen") (US 2014/0200637).
Regarding Claim 1, Larsen discloses a heater (Fig. 1A, a thermal regulating device 100; [0027]) comprising:
an elongated body (Fig. 1A, a retention device 8; [0027]) preformed from a resilient material (Fig. 1A, the retention device 8 is made of a textile; [0038]), the elongated body having a length (the retention device 8 has a width; see Fig. 1A) and an interior surface (Fig. 6, the retention device 8 has an interior surface 62; [0042]);
a heating element (Figs. 1A & 6, a heating element 2; [0027]) disposed on the surface of the elongated body (Fig. 6, the heating element 2 is disposed on an opposite side of the interior surface 62 of the retention device 8; [0042]), the heating element being separate and distinct from the elongated body (Fig. 1A, the heating element 2 is detachable from the retention device 8; [0040]); and
a power supply (Fig. 1A, a power source 4; [0027]) electrically coupled to a controller (Fig. 1A, the power source 4 is operably coupled to a switchable control 6; [0027]), wherein the controller operates the heating element (Fig. 1A, the switchable control 6 is operably coupled to the heating element 2; [0027]).
Regarding wherein the heater is an endoscope heater, the thermal regulating device 100 of Larsen is capable of being attached around an endoscope and is therefore an endoscope heater.
Regarding wherein the elongated body is configured to be attached to an endoscope shaft, the retention device 8 of Larsen is capable of circumferentially embracing an endoscope shaft (Larsen; [0038]).
Regarding wherein the interior surface, prior to being attached to the endoscope shaft, conforms to an outer profile of the endoscope shaft by extending around at least a portion of a diameter of the endoscope such that a lens of the endoscope remains exposed when the elongated body is attached to the endoscope shaft, the retention device 8 of Larsen is capable of circumferentially embracing an endoscope shaft such that a lens of the endoscope remains exposed (Larsen; [0038]).
Regarding Claim 2, Larsen discloses the heater of Claim 1. Larsen further discloses wherein the body has a transverse axis with a radius of curvature (the retention device 8 is substantially curved; see Fig. 1A).
Regarding wherein the radius of curvature conforms to the outer profile of the endoscope shaft, the retention device 8 of Larsen is capable of circumferentially embracing an outer profile of the endoscope shaft (Larsen; [0038]).
Regarding Claim 3, Larsen discloses the heater of Claim 2. Larsen further discloses wherein at least a portion of the body defines an interior diameter of greater than 180° (the retention device 8 forms an opening of substantially 360°; see Figs. 1A & 6).
Regarding Claim 4, Larsen discloses the heater of Claim 2. Larsen further discloses a retaining element (Fig 1A, the retention device 8 comprises a buckle (not shown); [0039]).
Regarding wherein the retaining element is configured to be attached to the endoscope shaft, the retention device 8 of Larsen is capable of circumferentially embracing an endoscope shaft and therefore the buckle (not shown) of the retention device 8 of Larsen is capable of being attached to the endoscope shaft (Larsen; [0039]).
Regarding Claim 5, Larsen discloses the heater of Claim 2. Larsen further discloses wherein at least a portion of the body forms a lumen (the retention device 8 forms an opening; see Figs 1A & 6).
Regarding wherein the endoscope shaft may be advanced through the lumen, the retention device 8 of Larsen is capable of circumferentially embracing an endoscope shaft through the opening.
Regarding Claim 7, Larsen discloses the heater of Claim 1. Larsen further discloses wherein the body is made of insulated material (Fig. 6, the interior surface 62 of the retention device 8 is made of a textile which has a lower thermal conductivity than metal and is therefore an insulator; [0042]).
Regarding Claim 8, Larsen discloses the heater of Claim 1. Larsen further discloses a layer of insulation (Fig. 6, an outer layer 61 of the retention device 8 which is made of a textile which has a lower thermal conductivity than metal and is therefore an insulator; [0042]) covering the heating element (the outer layer 61 of the retention device 8 covers the heating element 2; see Fig. 6).
Regarding Claim 9, Larsen discloses the heater of Claim 1. Larsen further discloses a substrate (Fig. 1A, a friction increasing layer (not shown); [0041]), wherein the body is mounted to the substrate (Fig. 1A, the friction increasing layer (not shown) is disposed below the retention device 8; [0041]) and wherein the substrate has a transverse axis with a radius of curvature (Fig. 1A, the friction increasing layer (not shown) is disposed below the retention device 8 and therefore has the same curvature as the retention device; [0041]).
Regarding wherein the radius of curvature of the substrate conforms to the outer profile of the endoscope shaft, the retention device 8, and thus the friction increasing layer, of Larsen is capable of circumferentially embracing an outer profile of the endoscope shaft (Larsen; [0038] & [0041]).
Regarding Claim 10, Larsen discloses the heater of Claim 9. Larsen further discloses wherein at least a portion of the substrate defines an interior diameter of greater than 180° (the retention device 8, and therefore the friction increasing layer (not shown), forms an opening of substantially 360°; see Figs. 1A & 6).
Regarding Claim 11, Larsen discloses the heater of Claim 9. Larsen further discloses a retaining element (Fig 1A, the retention device 8 comprises a buckle (not shown); [0039]).
Regarding wherein the retaining element is configured to be attached to the endoscope shaft, the retention device 8 of Larsen is capable of circumferentially embracing an endoscope shaft and therefore the buckle (not shown) of the retention device 8 of Larsen is capable of being attached to the endoscope shaft (Larsen; [0039]).
Regarding Claim 12, Larsen discloses the heater of Claim 9. Larsen further discloses wherein at least a portion of the substrate forms a lumen (the retention device 8, and therefore the friction increasing layer (not shown), forms an opening; see Figs 1A & 6).
Regarding wherein the endoscope shaft may be advanced through the lumen, the retention device 8 of Larsen, and therefore the friction increasing layer (not shown), form is capable of circumferentially embracing an endoscope shaft through the opening.
Regarding Claim 13, Larsen discloses the heater of Claim 1. 
Regarding wherein the heater is configured to be releasably attached to the endoscope shaft, the retention device 8 comprises a buckle (not shown) and therefore is capable of being releasably attached to the endoscope shaft (Larsen; [0039]).
Regarding Claim 14, Larsen discloses the heater of Claim 1. Larsen further discloses wherein the controller is configured to maintain the heating element at a predetermined temperature (Figs. 1A & 4, the switchable control 6 comprises a maintain mode which maintains the heating element 2 at a predetermined temperature; [0034]).
Regarding Claim 15, Larsen discloses the heater of Claim 14. Larsen further discloses a temperature sensor (Fig. 2A, a temperature sensor 12; [0031]) electrically connected to the controller (Figs. 1A & 2A, the temperature sensor 12 is electrically coupled to the switchable control 6; [0033]).
Claims 18-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ide (US 2018/0192862).
Regarding Claim 18, Ide discloses a method for performing a procedure with an endoscope (Fig. 1, a method of performing in-vivo observation inside a living body; [0038]), comprising:
providing an endoscope (Fig. 1, an endoscope device; [0038]) having:
i) an attached endoscope heater (Fig. 2, an antifogging device 6; [0057]) with an elongated body (Fig. 2, a substrate 61; [0065]) preformed from a resilient material (Fig. 2, the substrate 61 is flexible; [0065]) and configured to be attached to an endoscope shaft (Fig. 2, the antifogging device 6 is attached to a frame member 211 of an insertion unit 21 of the endoscope device 1; [0057]), the elongated body, the elongated body having a length (the substrate 61 has a length; see Fig. 2) and an interior surface that, prior to being attached to the endoscope shaft, conforms to an outer profile of the endoscope shaft along its length by extending around at least a portion of a diameter of the endoscope such that a lens of the endoscope remains exposed when the elongated body is attached to the endoscope shaft (Fig. 2, the substrate 61 has an interior surface which conforms to an outer profile of the frame member 211 as the substrate 61 extends around curved diameter of the frame member 211 and allows an objective lens 2123 of the endoscope device 1 to remain exposed; [0079]);
ii) a heating element (Fig. 2, a heater chip 62; [0065]) disposed on the surface of the elongated body (the heater chip 62 is disposed on a surface of the substrate 61; see Fig. 2), the heating element being separate and distinct from the elongated body (Fig. 2, the heater chip 62 is soldered onto the substrate 61 and is therefore separate and distinct; [0070]); and
iii) a power supply (Figs. 1 & 2, given a voltage is applied to the heater chip 62, the endoscope device 1 must have a power source to supply said voltage; [0082]) electrically coupled to a controller (Figs. 1 & 2, the heater chip 62 receives voltage under the control of a control device 4; [0082]);
operating the controller to energize the heating element to warm the endoscope above ambient temperature (Figs. 1 & 2, the control unit 4 receives temperature information from a temperature sensor 63 and heats the heater chip 62 to match; [0086]); and
introducing the endoscope with the endoscope heater into a patient's body (Fig. 1, the insertion unit 21, with the antifogging device 6 thereon, is inserted into the living body; [0039] & [0056]).
Regarding Claim 19, Ide discloses the method of Claim 18. Ide further discloses operating the controller to energize the heating element after introduction of the endoscope into the patient's body to avoid from fogging of the lens (Figs. 1 & 2, the control unit 4 receives the temperature information from the temperature sensor 63 and heats the heater chip 61 to 39 °C to match wherein 39 °C is the internal temperature of a human body and therefore the control unit 4 must the heat the heater chip 62 after the heater chip 62 has been inserted into the living body; [0086]).
Regarding Claim 20, Ide discloses the method of Claim 18. Ide further discloses sensing a temperature of the endoscope, wherein the controller receives feedback regarding the sensed temperature and selectively energizes the heating element to maintain a predetermined temperature (Figs. 1 & 2, the control unit 4 receives temperature information from the temperature sensor 63 and heats the heater chip 62 to match and maintain; [0086]).
Regarding Claim 21, Ide discloses the method of Claim 18. Ide further discloses securing the endoscope heater to the endoscope prior to operating the controller to energize the heating element to warm the endoscope above ambient temperature (Fig. 2, the antifogging device 6 is secured on the insertion unit 21 of the endoscope device 1 and subsequently heated by the control unit 4; [0082]).
Regarding Claim 22, Ide discloses the method of Claim 18. Ide further discloses detaching the endoscope heater from a first endoscope and securing the endoscope heater to a second endoscope (Fig. 2, the antifogging device 6 is attached a rigid endoscope and subsequently attached to a soft endoscope; [0167]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (hereinafter "Larsen") (US 2014/0200637).
Regarding Claim 6, Larsen discloses the heater of Claim 1. Larsen fails to explicitly disclose wherein the body has a wall thickness less than or equal to 0.4 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the wall thickness of the body less than or equal to 0.4 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device would not operate differently with the claimed wall thickness. Further, Applicant places no criticality on the range claimed, indicating simply that the wall thickness may be less than or equal to 0.4 mm.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (hereinafter "Larsen") (US 2014/0200637) in view of Solingen (US 2014/0088366).
Regarding Claims 16-17, Larsen discloses the heater of Claim 1. Larsen fails to explicitly disclose wherein the heating element is configured to function as a temperature sensor; and the heating element comprises a pattern formed from at least two materials.
However, Solingen teaches an endoscope heater (Fig. 1, an endoscope anti-fogging device 100; [0033]) comprising:
a heating element (Fig. 1, a heating element assembly comprising a plurality of heating elements 110; [0034] & [0051]);
wherein the heating element is configured to function as a temperature sensor (Fig. 1, the heating element assembly comprises the plurality of heating elements 110, wherein a first heating element is Nichrome and a second heating element is Constantan and therefore the plurality of heating elements 110 create a thermocouple; [0035] & [0051]); and
wherein the heating element comprises a pattern formed from at least two materials (Annotated Fig. 1, the heating element assembly comprises the plurality of heating elements 110, wherein a first heating element is Nichrome and a second heating element is Constantan; [0035] & [0051]).
The advantage of the bimetallic heating element is to self-limit the heating element to prevent the heating element from exceeding a maximum (Solingen; [0037]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the heater as disclosed by Larsen, to be the bimetallic heating element taught by Solingen, to self-limit the heating element to prevent the heating element from exceeding a maximum (Solingen; [0037]).
Response to Arguments
Applicant’s arguments, see Pages 6-9, filed January 31, 2022, with respect to the rejections under 35 U.S.C. §§ 102 & 103 of Claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795